Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Divigalpitiya (US 6511701) in view of Jiu (Jiu et al., Strongly adhesive and flexible transparent silver nanowire conductive films fabricated with a high-intensity pulsed light technique, Journal of Materials Chemistry, 2012, 22, pg. 23561-23567) and Balakrishna (US 7569463).
	Regarding Claim 18, Divigalpitiya teaches a method of making an article, the method comprising exposing a particle coating disposed on a thermally-softenable film (abstract) to a heat source (col. 8 ln. 10-16) wherein the particle coating comprises loosely bound distinct particles that are not covalently bonded to each other, and are not retained in a binder material other than the thermally-softenable film (col. 5 ln. 26-34).
	Divigalpitiya teaches the film being patterned by heating (col. 6 ln. 21-25).  Divigalpitiya does not explicitly teach heating by a flashlamp; however, Jiu teaches photonic sintering of particle films to polymer substrates with a flash lamp producing a strong adhesion (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the heat source of Divigalpitiya to include a flashlamp, as taught in Jiu, because it is a known heat source for strong adhesion of a particle film to a polymer substrate and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the article of Divigalpitiya with a flashlamp as taught in Jiu.
	Divigalpitiya is silent as to the direction of the heat application and the combined references do not explicitly teach wherein the coating faces away from the flashlamp; however, controlled melting of desired regions of a substrate using pulsed radiation delivered from the frontside and through the backside of substrate is known in the art (Balakrishna, Fig. 9 and discussion thereof).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of the combined references to include delivery of radiation from the backside of the substrate, as taught in Balakrishna, in order to achieve regional temperature control of the substrate during heating.
	Regarding Claims 19-20,   Divigalpitiya teaches graphite particles (col. 3 ln. 40-45).
	Regarding Claim 21, Divigalpitiya teaches a powder-rubbed coating (col. 6 ln. 4-14).
	Regarding Claim 22, Divigalpitiya teaches wherein the particle coating is heated in a predetermined pattern (col. 6 ln. 15-25).
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.
	Applicant argues Jiu directs away from back side irradiation.  Applicant argues Divigalpitiya also stresses the importance of avoiding substrate distortion. Applicant argues one of ordinary skill in the art would not be properly motivated to seek out a method of backside irradiation as taught in Balakrishna, since such a procedure could result in substrate damage and the processes in Divigalpitiya and Jiu already work by heating the coated face directly.  In response to applicant’s argument, Divigalpitiya teaches a variety of polymer films which are not PET.  The teaching of negative effects to the PET film in Jiu are related to a specific light intensity and Jiu generally teaches light treatment being appropriate.  Divigalpitiya recognizes that polymer substrates can distort when heated at high temperatures; however, Divigalpitiya does not disparage use of irradiation or back side irradiation.
	  
Applicant argues the specification shows evidence of unexpected superior results resulting from exposure through the substrate.  Applicant argues the effect of doubling of durability is not suggested by the combination of Divigalpitiya in view of Jiu and Balakrishna.  In response to applicant's argument that the prior art does not recognize a doubling of durability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As discussed in the rejection, Balakrishna recognizes an advantage of regional temperature control of the substrate during heating which would have motivated one of ordinary skill in the art to apply the heating of the combined references to include backside heating as taught in Balakrishna.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The scope of the independent claim includes any particle coating on any thermally-softenable film and any conditions of radiation (distance from the substrate, number of pulses, energy density, etc.).  The cited Examples 4-5 are not commensurate in scope with the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712